Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Amendment filed on 02/08/2022.

Applicant submitted an amendment on 02/16/2022, amending claims 16-20. 

Claims 1-20 have been examined and are pending in this application. Claims 1, 10 and 16 are independent.

Claims 1-20 are allowed.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given by applicant’s representative Attorney Shigeta on 02/08/2022. Mr. Scott has agreed and authorized the examiner to further amend claims 16-20. 

Amendments to the Claims:
16. (Amended) A method for execution on a computer, comprising:


in response to receiving the membership data indicating the addition of the second user of the group, communicating an update command to a client device associated with the first user, the update command causing the client 
receiving the encrypted vault key 2 for storage of the encrypted vault key 2 in the vault in association with the second identity of the second user, the vault configured to grant the second user access to the encrypted vault key 2 based on a membership status with the user group.

17.	(Amended) The method 





18.	(Amended) The method 
means for receiving a write request to store encrypted secret data 2 and encrypted secret key 2 in the vault in association with the second user;



19.	(Amended) The method 





20.	(Amended) The method 




Allowable Subject Matter
7.	Claims 1-20 are allowed. 
8.	The following is an examiner’s statements of reasons for allowance:
9. 	 The following references disclose the general subject matter recited in independent claims 1, 10 and 16. 

Hook et al. (Pub. No.: 2014/0325231 A1) provide the workspace key and community key are provided for defining access to content and user and the content is encrypted/decrypted using workspace and community keys such that the security of the content is improved. The certificate-based credentials are provided for encryption process. The need for transfer-based encryption process is avoided and revocation can be managed effectively by easily removing member from user groups. The user is allowed to establish own web of trust in secure way. The storage management of data can be performed at low cost.

Treinen et al. (Pub. No.: 2013/0191629 A1) provide The method involves encrypting documents using a public key and electronically storing encrypted documents on computer (110) through a network (140). A private key corresponding to public key is encrypted using each workgroup users personal public key. The encrypted documents and private key are provided to the user upon request from user so that user can decrypt private key and documents. The encrypted private key is downloaded and re-encrypted with changed membership's personal public keys, when membership of workgroup changes. 

Guccione et al. (Pub. No.: 2013/0266309 A1) the encrypted data key is retrieved from the vault service provider in response to confirmation of the user's identity via an attestation public key. The encrypted data key is received from the vault service provider and decrypted using the data decryption key. The data decryption key is a data private key (DPRIV) previously generated in a key pair with a data public key (DPUB), where the DPRIV key is stored in local storage.
Reasons for Allowance 
10.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… when executed by the processor, cause the computer to control access to a vault storing encrypted secret data 1 generated by encrypting secret data 1 using a 

However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 10 and 16. For this reason, the specific claim limitations recited in independent claims 1, 10 and 16 taken as whole are found to be novel and allowable.

11.	 The dependent claims 2-9,11-15 And 17-20 which are dependent on the above independent claim being further limiting to the independent claim, 1, 10 and 16 definite and enabled by the specification are also allowed.







Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







A.G.
February 16, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434